Citation Nr: 1638122	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-27 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUES

Entitlement to service connection for peripheral neuropathy to include as secondary to type 2 diabetes mellitus and peripheral artery disease (PAD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1964 to June 1966.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the St. Paul, Minnesota Department of Veteran Affairs (VA) Regional Office (RO) that also denied service connection for an acquired psychiatric disorder, bilateral hearing loss, and tinnitus.  The Veteran also initiated timely appeal of the claims involving bilateral hearing loss and tinnitus, but a September 2011 rating decision granted those claims in full; thus, those matters are no longer on appeal.  At the Veteran's request, he was scheduled for a March 2014 Travel Board hearing.  He failed to appear (without giving cause), and his hearing request is considered withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

March 2010 and January 2011 VA examinations found that the Veteran did not have peripheral neuropathy.  However, evidence received thereafter suggests he may now have such neuropathy.  VA podiatry records note complaints of chronic foot tingling (diagnosed as diabetes mellitus with neuropathy).  Moreover, February 2012 private records note medication was prescribed to "help with his neuropathy."  Accordingly a more contemporaneous examination to assess him for such disability is necessary.  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
1. The AOJ should ask the Veteran to identify the providers of all evaluations and treatment he has received for peripheral neuropathy (records of which are not already associated with his record), and to submit authorizations for VA to secure any private records of such evaluations and treatment.  The AOJ should secure for the record complete records of the evaluations and treatment from all providers identified.

2. The AOJ should thereafter arrange for the Veteran to be examined by a neurologist to determine whether or not he has peripheral neuropathy, and if so its etiology. Notice of the examination date, time, and location should be sent to the Veteran's correct current address and such notice should be documented in the record (copy of notice associated with the record).  The entire record must be reviewed by the examiner, and any tests or studies deemed necessary must be completed.  Based on a review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

a. Does the Veteran have peripheral neuropathy?  The examiner must reconcile any finding that he does not with conflicting evidence in the record, specifically including the February 2012 private treatment record noting Gabapentin was prescribed to treat his neuropathy.

b. If peripheral neuropathy is diagnosed, please identify its likely etiology, specifically is it at least as likely as not (a 50 percent or better probability) that it:

i. Is related directly to the Veteran's service, to include as due to exposure to herbicides? 

or

ii. Was caused or aggravated by either his service-connected type 2 diabetes mellitus or peripheral artery disease of both lower extremities? 

All opinions must include rationale.

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
	GEORGE R. SENYK	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

